Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-8 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, Weng et al (US Patent No. 7,773,883) teaches an optical transmission device provided in a first node (101) among a plurality of nodes included in an optical network (shown on Fig. 1A), different carrier frequencies being respectively allocated to the plurality of nodes (see col. 5, lines 40-43; “Each signal channel is modulated onto and carried by two counter propagating optical signals at two different optical WDM wavelengths in the single-fiber optical ring 100”), the optical transmission device comprising
	a first light source (150 shown on Fig. 1C) configured to generate local oscillation light of a first carrier frequency that is allocated to the first node; 
a transmitter (151 shown on Fig. 1C) configured to generate, by using the local oscillation light, a first subcarrier optical signal with a first subcarrier established on a low-frequency side (LSB) of the first carrier frequency and a second subcarrier optical signal with a second subcarrier established on a high-frequency side of the first carrier frequency (USB); and,
an optical splitter (144) configured to split an optical signal including the first subcarrier optical signal and the second subcarrier optical signal to generate a first optical signal to be transmitted to a first adjacent node (node to the left of node 101) and a second optical signal to be transmitted to a second adjacent node (node to the right of 101)(see col. 5, lines 40-50; “Each 
Way et al (US Pub. No. 2003/0180047) teaches optical networks comprising plurality of nodes wherein at each node optical signal from each counter-propagating ring is combine (see Fig. 1A and paragraph [0048]; “Second coupler 38 has first and second input ports 46 and 48 and a first output port 50 coupled to a line-side receiver 26.”).
However, none of the prior art cited alone or in combination provides the motivation to teach:
an optical coupler configured to combine an optical signal received from the first adjacent node and an optical signal received from the second adjacent node; and 
a receiver configured to recover, by using the local oscillation light, a first reception signal carried by the first subcarrier and a second reception signal carried by the second subcarrier from an output optical signal of the optical coupler, wherein a difference between a frequency of the first light source and a frequency of a light source implemented in the first adjacent node corresponds to a bandwidth of the first subcarrier.

Regarding claim 5, Weng et al (US Patent No. 7,773,883) teaches an optical transmission device provided in a first node (101) among a plurality of nodes included in an optical network (shown on Fig. 1A), different carrier frequencies being respectively allocated to the plurality of nodes (see col. 5, lines 40-43; “Each signal channel is modulated onto and carried by two counter propagating optical signals at two different optical WDM wavelengths in the single-fiber optical ring 100”), the optical transmission device comprising
a transmitter (151 shown on Fig. 1C) configured to generate a first subcarrier optical signal by using a first subcarrier established on a low-frequency side (LSB) of a specified carrier frequency and generate a second subcarrier optical signal by using a second subcarrier established on a high-frequency side of the first carrier frequency (USB); and,
an optical filter configured to extract the first subcarrier optical signal from output light of the transmitter and guide the extracted first subcarrier optical signal to a first adjacent node (node to the left of 101) and extract the second subcarrier optical signal from the output light of the transmitter and guide the extracted second subcarrier optical signal to a second adjacent node (node to the right of 101) (see col. 6, lines 21-32; “The optical node 101 includes a first optical WDM add unit 131A to couple the first optical add signal to the first optical path 121 and to select light at the first optical WDM frequency to propagate along the first direction while blocking light at the second optical WDM frequency from propagating in the first optical path 121. Similarly, a second optical WDM add unit is included to couple the second optical add signal to the second optical path 122 and select light at the second optical WDM frequency to propagate along the second direction while blocking light at the first optical WDM frequency from propagating in the second optical path 122.”).
Way et al (US Pub. No. 2003/0180047) teaches optical networks comprising plurality of nodes wherein at each node optical signal from each counter-propagating ring is combine (see Fig. 1A and paragraph [0048]; “Second coupler 38 has first and second input ports 46 and 48 and a first output port 50 coupled to a line-side receiver 26.”).
However, none of the prior art cited alone or in combination provides the motivation to teach:
an optical coupler configured to combine an optical signal received from the first adjacent node and an optical signal received from the second adjacent node; and 
a receiver configured to recover a first reception signal carried by the first subcarrier and a second reception signal carried by the second subcarrier from an output optical signal of the optical coupler.

Regarding claim 8, Weng et al (US Patent No. 7,773,883) teaches optical transmission method that is used by an optical transmission device provided in a first node (101) among a plurality of nodes included in an optical network (shown on Fig. 1A), different carrier frequencies being respectively allocated to the plurality of nodes (see col. 5, lines 40-43; “Each signal channel is modulated onto and carried by two counter propagating optical signals at two different optical WDM wavelengths in the single-fiber optical ring 100”), the optical transmission device comprising:
outputting, by using a first light source (150 shown on Fig. 1C) for generating local oscillation light of a first carrier frequency allocated to the first node; 
a transmission optical signal (151 shown on Fig. 1C) that includes a first subcarrier optical signal with a first subcarrier established on a low-frequency side (LSB) of the first carrier frequency and a second subcarrier optical signal with a second subcarrier established on a high-frequency side of the first carrier frequency (USB);
splitting the transmission optical signal by using an optical splitter (144) so as to generate first optical signal and a second optical signal; and,
transmitting the first optical signal and the second optical signal respectively to a first adjacent node (node to the left of node 101) and a second adjacent node (node to the right of 101)(see col. 5, lines 40-50; “Each signal channel is modulated onto and carried by two counter propagating optical signals at two different optical WDM wavelengths in the single-fiber optical ring 100. Hence, this single-fiber optical ring 100 launches a signal channel as a first optical signal at a first optical WDM frequency or wavelength along a first direction in the optical ring network and a second optical signal at a second, different optical WDM frequency or wavelength along a second, opposite direction and launches different signal channels at different first WDM frequencies and different second WDM frequencies, respectively”).
Way et al (US Pub. No. 2003/0180047) teaches optical networks comprising plurality of nodes wherein at each node optical signal from each counter-propagating ring is combine (see Fig. 1A and paragraph [0048]; “Second coupler 38 has first and second input ports 46 and 48 and a first output port 50 coupled to a line-side receiver 26.”).
However, none of the prior art cited alone or in combination provides the motivation to teach:
combining an optical signal received from the first adjacent node and an optical signal received from the second adjacent node by using an optical coupler; and 
recovering, by using the first light source, a first reception signal carried by the first subcarrier and a second reception signal carried by the second subcarrier from an output optical signal of the optical coupler, wherein a difference between a frequency of the first light source and a frequency of a light source implemented in the first adjacent node corresponds to a bandwidth of the first subcarrier.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Barnard (US Pub. No. 2018/0167159) is cited to show optical subchannel routing, protection switching and security.
Winzer (US Pub. No. 2015/0147063) is cited to show ring optical communication system for transmitting and receiving subcarriers signals. 
Way (US Pub. No. 2012/0195588) is cited to show optical ring networks having node-to-node optical communication channels for carrying data traffic.
Way (US Pub. No. 2006/0269295) is cited to show optical double sideband modulation technique with increased spectral efficiency.
Fee et al (US Patent No. 5,956,165) is cited to show method and apparatus for updating subcarrier modulation in a communication network.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DALZID E SINGH whose telephone number is (571)272-3029.  The examiner can normally be reached on Monday-Friday 9-5 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID PAYNE can be reached on (571) 272-3024.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DALZID E. SINGH
Primary Examiner
Art Unit 2637



/DALZID E SINGH/Primary Examiner, Art Unit 2637